 



Exhibit 10.49

FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT

     THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT is made and
entered into as of June 30, 2004 (the “Effective Date”) by and between Acceris
Communications Inc., formerly known as I-Link Incorporated, a Florida
corporation (the “Borrower”) and Counsel Corporation (US), a Delaware
corporation (the “Lender”).

     WHEREAS, the Borrower and Lender are parties to an Amended and Restated
Loan Agreement, dated January 30, 2004 (the “Loan Agreement”) and the parties
desire to amend the Loan Agreement as provided herein.

     NOW, THEREFORE, for good and valuable consideration the receipt and
adequacy of which is hereby acknowledged it is agreed as follows:

     1. Extension of Maturity Date. Effective as of the Effective Date,
Section 2 of the Loan Agreement is hereby amended and restated in its entirety
to read as follows:

     All borrowings hereunder, together with any interest thereon, shall be due
and payable to CCUS in one installment on December 31, 2005 (the “Maturity
Date”). Interest shall accrue and be compounded quarterly and shall result in a
corresponding increase in the principal amount of the Indebtedness.

     2. Effect on Loan Agreement and Loan Note. This First Amendment is not
intended, nor shall it be construed, as a modification or termination of the
Amended and Restated Debt Restructuring Agreement, dated October 15, 2002.
Except as expressly provided herein, the Loan Agreement and the Note annexed
thereto are hereby ratified and confirmed and remain in full force and effect in
accordance with their respective terms.

     IN WITNESS WHEREOF, the Borrower and the Lender have executed this First
Amendment as of the Effective Date.

[See attached signature page]

 



--------------------------------------------------------------------------------



 



[Signature page to First Amendment to Amended and Restated Loan Agreement, dated
January 30, 2004]

            ACCERIS COMMUNICATIONS INC.
      By:   __________________________         Name:           Title:          
COUNSEL CORPORATION (US)
      By:   __________________________         Name:           Title:        

 